 In,,theA CHINE"COMPANYandUNITED STEEL-WORKERS OF AMERICA (CIO)Case No. 6-B-903.-Decided February 25, 19.4 4Reed, Smith, Shaw & McClay,byMessrs. Nicholas UnkovicandW. D. Armour,both of Pittsburgh, -Pa., for the Company.Messrs. Philip M. CurranandFrank Burke,both of Pittsburgh,Pa., for the Union.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers of America(CIO), herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofMesta Machine Company, West Homestead, Pennsylvania, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before James A. Shaw,Trial Examiner. Said hearing was held at Pittsburgh, Pennsylvania,on February 4, 1944.The Company and the Union, appeared,, par-ticipated, and were afforded full opportunity to be heard, to exmineand cross-examine witnesses and to introduce evidence bearing, onthe issues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial 'error and are, hereby affirmed.All parties wereafforded an opportunity to file briefs with the,Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THEBUSINESS OF THE COMPANYMesta Machine Company, a Pennsylvania corporation with its prin-cipal office and place of business located in West Homestead, Penn-Sylvania, is engaged in the manufacture, sale, and distribution ofordnance materials for the United States Army, and rolling mill ma-chinery for the Defense Plant Corporation, an instrumentality of the55 N. L.R. B., No. 11.59 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited States Government, and for the steel industry in generalthroughout the United States.During the past 12-month period thevalue of the Company's purchases of raw materials used in its manu-facturing processes and derived from points outside the State of Penn-sylvania, was' in excess, of $1,000,000.' During the same period; theoutside the -State of Pennsylvania, was in excess of $1,000,000, andrepresented approximately one-half its total production.The Com-pany, admits; that it is engaged in coinlnerce- within the meaning ofthe National Labor. Relations Act*.''11.'THEORGANIZATION INVOLVEDUnited- Steelworkers, of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to mem-bership employees of the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONThe Company-has rrefused=to.greVit recognition to the Union-:as the,exclusivebargaining representative of its production and mainte-nance employees until the Union has been certified by the Board -inan appropriate unit.A statement of the Field Examiner, introduced into evidence atthe'hearing, indicated that the Union represents a substantial num-ber of employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaning,of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITSubstantially in accordance with an agreement of the parties madeat the hearing, we find that all production and maintenance employeesof the Company, including machinists, machinist apprentices, ma-chinist helpers, roll, turners, roll turner apprentices, roll shop helpers,fitters, fitter apprentices, fitter helpers, pattern makers, pattern makerapprentices, foundry molders, foundry coremakers, molder and' core-maker apprentices, foundry helpers, chippers, forge shop crews, em-ployees in the melting departments, crane operators, chairmen,laborers, service (Maintenance) employees, and timekeepers, but ex-cluding plant-protection employees, office and clerical employees, andall supervisory employees with authority to hire, promote, discharge,'The Field Examiner reported that the Union submitted 1941 designation cards ; thata check of every tenth name upon the Company's pay roll of January 26, 1944, was madeagainst' said cards and indicated that 139 of the 415 names checked were found among saidauthorization cards.The Trial Examiner properly overruled the Company's objections tothe introduction of this report into evidence.'SeeMatter of Hill Stores,Inc.,39 N. L. R. B.874;Matter of Atlas Powder Company,43 N. L. R. B. 757. MESTA MACHINE COMPANY61discipline,or otherwise effect changes in the status of employees, oreffectively recommend such action,constitute a unit appropriate forthe purposes of collectivebargaining within themeaning,of Section9 (b) ofthe Act.V.THE DETERMINATION OF REPRESENTATIVES'We find that the question concerning, representation which hasarisen can best be resolved by an election by secret ballot.The Com-pany contends that;the'Board should make provision in any, suchelection for employees of the Company who are now in the armedservices.We recognize that persons on'military'leave retain theirstatus as employees of the Company, and those who come to the polls,will be voted in accordance with,our customary practice.2We shall'direct that the employees of the Company eligible to vote in the elec-tion shall be those in the appropriate unit who were employed duringthe pay-roll period immediately preceding the date of the Directionof Election herein .subject to the limitations and, additions set forthin-the Direction. 'DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions'BOard Rules and Regulations==Series 3,.it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Mesta MachineCompany, West Homestead, Pennsylvania, an election by secret ballot,shall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Sixth Region,, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle, III, Sections 10 alid 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but encluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior tothe date of -the election, to determine whether or not they desire to berepresented by United Steelworkers of America, affiliated with theCongress of Industrial Organizations, for the purposes of collectivebargaining.2 CfMatter of Wilson & Company, Inc.,37 N L. R. B 944.